Citation Nr: 0415106	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-14 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for elevated liver 
function tests.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1974 
with the United States Marine Corps, from October 1976 to 
January 1979 with the United States Navy, and was recalled to 
active duty with the Army National Guard from February  1999 
to August 1999, and was a member of the Army National Guard 
for an additional fifteen years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.

The issues involving service connection for coronary artery 
disease, hypertension, and peripheral vascular disease of the 
lower extremities are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate the claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claims.  

2.  There is no medical evidence that the veteran has a 
current left ankle disability. 

3.  Evidence of record includes elevated liver function 
tests, which have not been attributed to a clinical 
diagnosis. 

CONCLUSIONS OF LAW

1.  Residuals of a left ankle disability were neither 
incurred in nor aggravated by the veteran's active duty 
service, nor were they incurred in or aggravated during a 
period of active duty for training or inactive duty training.  
38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).

2.  A disability manifested by elevated liver function tests 
was neither incurred in nor aggravated by the veteran's 
active duty service, nor was it incurred in or aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for residuals of a left ankle injury as well as a disability 
manifested by elevated liver function tests.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision dated in April 2002, a Statement of the Case issued 
in May 2003, as well as a May 2001 letter by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, including the VCAA, informed him of 
the reasons for the denials, and provided him with additional 
opportunity to present evidence and argument.  In addition, 
the RO advised the veteran in its May 2001 letter of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  This letter was provided to a veteran before 
the RO denied his claim in March 2002.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (holding that a VCAA 
notice, as required by 38 U.S.C.          § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decision, the Statement of the Case, 
and the notification letter provided by the RO specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA and non-VA medical records identified by the 
veteran and his representative.  As will be discussed below, 
the Board also finds that a VA examination is not necessary 
to determine whether the disabilities at issue are related to 
service.  Accordingly, the Board finds that no further action 
on this issue is necessary to meet the requirements of the 
VCAA. 



II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  For wartime service and peacetime service after 
December 31, 1946, clear and convincing evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
in service where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d) (2003).  
The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(23), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2003).

Accordingly, certain presumptions, such as the presumption 
relating to certain chronic diseases and disabilities (38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service.  See Paulson v. Brown, 7 Vet. App. 466, 
470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon ACDUTRA, the appellant must first 
establish that he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  See Laruan v. 
West, 11 Vet. App. 80, 84-86 (1998) (en banc) (holding that, 
because VA was created for the benefit of veterans, a person 
seeking veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.

III.  Residuals of a Left Ankle Injury

The veteran claims that he suffers from residuals of a left 
ankle injury as a result of service.  For the reasons that 
follow, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

The veteran's service medical records showed that he sprained 
his right ankle in September 1977, but made no reference to a 
left ankle injury.  Indeed, the evidence of record shows that 
the veteran first injured his left ankle in 1994.  VA 
outpatient treatment records show that the veteran sprained 
his left ankle in April 1994.  The veteran continued to be 
treated for left ankle pain from 1994 until 1996.  On several 
occasions, the veteran reported that he initially injured his 
left ankle in 1977 while on active duty.  A National Guard 
Physical Profile dated September 1996 listed limitations 
involving walking and marching due to left ankle pain.  

The Board points out, however, that the medical evidence of 
record since 1996 makes no reference to a current left ankle 
disability.  VA outpatient treatment records dated from 1997 
to 2001 do not include a diagnosis pertaining to the left 
ankle.  In a June 2001 examination report, D.V., M.D., noted 
the veteran's past medical history of left ankle pain.  A 
physical examination revealed full range of motion of the 
left ankle with only slight tenderness.  Dr. D.V. offered no 
diagnosis concerning the veteran's left ankle.  The Board 
also reviewed other private medical records as well as a 
February 2002 examination report, most of which focused on 
the veteran's heart disease with no mention of a left ankle 
disability.  Records associated with the veteran's period of 
service from February 1999 to August 1999 are also negative 
for a left ankle disability.  It thus appears that the 
veteran sprained his left ankle in 1994, but that this 
condition resolved by 1996 with no residual disability shown.

In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997), the Court held that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability.  
Since there is no evidence that the veteran suffers from a 
current left ankle disability, this claim must be denied.  
See also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).  

Even assuming, without conceding, for discussion purposes 
that the veteran has a current left ankle disability, no 
medical evidence indicates that the symptoms he experienced 
from 1994 to 1996 began in service or during any period of 
active service, ACDUTRA or INACDUTRA or were aggravated 
therein.  The service medical records showed that the veteran 
sprained his right ankle in 1977, but made no reference to 
problems with the left ankle.  Although several medical 
professionals in 1995 and 1996 noted the veteran's history of 
a left ankle injury in 1977, at no time did they review the 
claims file to confirm this history.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence).  Thus, in 
addition to the lack of evidence showing a current 
disability, there is no indication that the veteran's 
symptoms from 1994 to 1996 were related to service. 

The only evidence in support of the veteran's claim are his 
own lay statements.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning an orthopedic disability, his lay 
statements are of no probative value in this regard.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

Thus, there is no medical evidence to indicate that the 
veteran has a current left ankle disability as a result of 
service.  The Board finds a VA examination is not necessary 
with respect to this issue.  The VCAA states that VA shall 
provide a medical examination when such examination may 
substantiate entitlement to the benefits sought.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even assuming that the 
veteran has a left ankle disability, there is no evidence 
that the veteran had any problems with his left ankle in 
service.  An examiner, therefore, could do no more than 
review the claims file and record the veteran's history, 
since there is no evidence of any left ankle problems in the 
service medical records.  Leshore, supra. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a left ankle disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.

IV.  Elevated Liver Function Tests

The veteran claims that he suffers from a disability 
manifested by elevated liver function tests as a result of 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 

The veteran's service medical records from March 1972 to 
March 1974 and from October 1976 to January 1979, as well as 
a July 1981 examination report from his National Guard 
service, made no reference to liver problems.  VA outpatient 
treatment records dated from May 1994 to January 2002 show 
several elevated liver function tests; however, none of these 
records includes a diagnosis concerning liver disease.  An 
ultrasound performed in January 2002 disclosed a normal 
hepatic sonogram.  The veteran was also hospitalized by VA in 
October 2003, at which time his liver functions were normal.

The Board notes that an elevated liver function test 
constitutes a mere finding and is not a disability for VA 
compensation purposes.  Since no current disability has been 
attributed to the elevated liver function tests of record, 
the veteran's claim for service connection for a disability 
manifested by elevated liver function tests must be denied.  
See Sanchez-Benitez, Degmetich and Brammer, all supra.  Since 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left ankle disability is denied.

Service connection for elevated liver function tests is 
denied.


REMAND

The veteran claims that he suffers from coronary artery 
disease, hypertension, and peripheral vascular disease of the 
lower extremities as a result of service.  He asserts that 
his coronary artery disease is of service origin and that his 
hypertension and peripheral vascular disease of the lower 
extremities are secondary to the coronary artery disease and 
thus, should also be service-connected.  Unfortunately, the 
Board finds that additional development is required before it 
can adjudicate the veteran's claims. 

In this case, there is no medical evidence that the veteran's 
coronary artery disease, hypertension, or peripheral vascular 
disease began during periods of active service from March 
1972 to March 1974 and from October 1976 to January 1979, or 
within the one-year presumptive periods.  In fact, evidence 
shows that hypertension was first diagnosed in 1995 and that 
abnormal EKG findings were first shown on the veteran's 
entrance examination report of February 1999.  However, there 
is a question at to the date of onset of coronary artery 
disease, and peripheral vascular disease, and it is unclear 
as to the relationship between the claimed disorders and the 
veteran's military service.

The veteran was afforded a VA compensation examination in 
February 2002 to determine the etiology of his cardiovascular 
disease and hypertension.  The examiner indicated that he had 
reviewed the claims file.  He then indicated that the veteran 
had a history of coronary artery disease and hypertension 
since he was in the Army.  It is unclear what period of 
service the examiner is referring to and what is the 
evidentiary basis of this opinion particularly as it appears 
that the evidence of record shows that the veteran's 
hypertension was first diagnosed in 1995.  It is also unclear 
as to the date of onset of the veteran's coronary artery 
disease and the significance of the February 1999 entrance 
examination report that noted an abnormal EKG report with 
left ventricular hypertrophy.  Chest X-rays were negative.  
The EKG was considered borderline, i.e., no acute changes, 
volt criteria for left ventricular hypertrophy.  A memorandum 
dated June 1999 noted that the veteran had not been medically 
clearly through Part I screening.  Subsequently, a heart 
catheterization performed at a VA medical facility in 
September 2000 revealed coronary artery disease with minimal 
ischemic changes.  A March 2001 report from a Medical Review 
Board Proceeding revealed that the veteran's condition of 
single vessel coronary artery disease prevented reasonable 
performance of duties required by grade and Military 
Occupational Specialty.  The veteran was therefore retired 
from the Army National Guard.  

Based on the foregoing, the Board finds that the examiner who 
examined the veteran in February 2002 should be requested to 
review the claims file to determine whether the veteran's 
coronary artery disease and hypertension were incurred in or 
aggravated during a period of active military service.  

With respect to the veteran's peripheral vascular disease, 
the Board notes that an exercise test performed at the 
Alexandria Cardiology Clinic in October 1999 noted that the 
veteran reported leg pain during peak exercise.  The examiner 
concluded that the veteran had a markedly abnormal exercise 
test with poor functional aerobic capacity.  He also opined 
that the veteran's leg pain may be early claudication, but 
offered no definitive diagnosis.  Peripheral vascular disease 
was eventually identified following a Doppler study in 2001.  
The veteran claims that his peripheral vascular disease is 
secondary to coronary artery disease.  As such, further 
medical inquiry is also warranted in this regard. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should ensure that official 
verification of all periods of the 
veteran's active duty, and all periods of 
active duty for training is of record.

2.  The claims folder should be referred 
to the examiner who examined the veteran 
in February 2002, if available; otherwise 
the claims file should be forwarded to 
another suitably qualified examiner.  The 
RO should set forth for the examiner the 
veteran's verified dates of active duty 
and any pertinent dates of active duty 
for training.  The examiner should 
respond to the following:

a).  Indicate the likely dates of 
onset of the veteran's coronary 
artery disease, hypertension, and 
peripheral vascular disease of the 
lower extremities, and specifically, 
indicate whether each disorder 
preexisted any verified period of 
military service or had its onset 
during a period of service.  In 
responding to this question, the 
examiner should comment on the 
significance of the veteran's 
February 1999 entrance examination 
and October 1999 Alexandria 
Cardiology Clinic report, both 
referenced above.

b).  If the examiner determines that 
the veteran's coronary artery 
disease, hypertension, and/or 
peripheral vascular disease of the 
lower extremities preexisted service 
and particularly the veteran's 
service from February 1999 to August 
1999, the examiner should indicate 
whether such disorder(s) worsened 
during a period of military service, 
and if so, whether such worsening 
constituted the natural progression 
of these disorders, or whether such 
worsening constituted chronic 
aggravation due to service.  In 
responding to these questions, the 
examiner should note that temporary 
or intermittent flare-ups of a 
preexisting injury or disease are 
not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the 
degree of additional disability 
resulting from the aggravation.  

c).  If the examiner determines that 
either the veteran's coronary artery 
disease, hypertension, and/or 
peripheral vascular disease of the 
lower extremities did not preexist 
any period of verified military 
service, then the examiner should 
indicate whether it is at least a 
likely as not that any of the 
disorders are etiologically related 
to such service.  The examiner 
should also indicate whether the 
veteran's hypertension and 
peripheral vascular disease of the 
lower extremities are due to or the 
result of the veteran's coronary 
artery disease.  

The examiner should provide a 
complete rationale for the opinions 
expressed.  If the examiner is 
unable to respond the above 
questions without further 
examination of the veteran, then the 
RO should ensure that the veteran is 
afforded another such VA 
examination.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case, which 
must include a discussion of all evidence 
submitted since the issuance of the 
Statement of the Case in May 2003.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



